EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8of our report dated February 7, 2011 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Shutterfly Inc.'s, Annual Report on Form 10-K for the year ended December 31, 2010. /s/PricewaterhouseCoopers LLP San Jose, California May 3, 2011
